06/30/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 20-0461


                                 No. DA 20-0461

 STATE OF MONTANA,

            Plaintiff and Appellee,

      v.

 NICOLE ABENICIA NOLI,

            Defendant and Appellant.

                                      ORDER

      Upon consideration Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including August 8, 2022, within which to prepare, serve, and file its

response brief.




BF                                                                      Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                              June 30 2022